
	
		III
		111th CONGRESS
		2d Session
		S. RES. 453
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2010
			Mr. Udall of New Mexico
			 (for himself, Mr. Brown of Ohio,
			 Mr. Burris, Mr.
			 Wyden, Mr. Akaka,
			 Mr. Menendez, Mr. Tester, Mr.
			 Begich, Mr. Durbin, and
			 Mr. Merkley) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Public Health Week.
	
	
		Whereas the week of April 5 through 11, 2010, is
			 National Public Health Week;
		Whereas the theme of National Public Health
			 Week is A Healthier America: One Community at a
			 Time;
		Whereas the United States spends more on health care than
			 any other country in the world, but an estimated 47,000,000 people in the
			 United States do not have health insurance and millions more do not have access
			 to life-saving clinical preventive services;
		Whereas millions of people in the United States do not
			 have access to cost-effective, community-based preventive services;
		Whereas many of the illnesses that are caused by tobacco
			 use, poor diet, physical inactivity, and alcohol consumption are potentially
			 preventable;
		Whereas many neighborhoods lack access to safe walkways
			 and bikeways, are inaccessible by public transportation, and are too far from
			 offices, schools, health providers, and grocery stores to walk;
		Whereas studies have shown that 10,500,000 cases of
			 infectious disease and 33,000 deaths can be prevented in the United States by
			 the standard childhood immunization series;
		Whereas public health professionals and lawmakers are
			 working to enact a health reform bill that emphasizes prevention and supports a
			 strong public health infrastructure, despite challenges; and
		Whereas a change in individual communities will improve
			 the health of the people of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Public Health Week;
			(2)recognizes the
			 efforts of public health professionals, the Federal Government, States,
			 municipalities, local communities, and individuals in improving the health of
			 the people of the United States;
			(3)recognizes the
			 role of public health programs in preventing disease, promoting good health,
			 protecting the food supply, protecting worker health and safety, ensuring
			 access to clean air and water, promoting nutrition for children, and achieving
			 the many other benefits of public health programs that promote the health of
			 the people of the United States;
			(4)encourages
			 efforts to increase access to both clinical and community-based preventive
			 services and to strengthen the public health system of the United States to
			 improve the health of the people of the United States;
			(5)encourages
			 community planners to consider the health implications of planning decisions
			 and to plan communities and transportation systems that enable all residents to
			 access safe, affordable housing, nutritious foods, clean air and water, public
			 transportation, safe sidewalks, safe streets, and public health services;
			 and
			(6)encourages each
			 person in the United States to learn about the role of public health programs
			 in improving the health of the people of the United States.
			
